The proceedings of the magistrate showed a regular judgment against the plaintiff, an entry below such judgment that the plaintiff prayed an appeal to the Superior Court, and craved ten days to give security, and a regular appeal on security given within the ten days. The defendant moved in the Superior Court to dismiss the appeal on the ground that when the above entry was made no affidavit was made by the plaintiff that he was not then prepared with his security.
The defendant then introduced the justice of the peace before whom the warrant was tried who stated that the plaintiff and defendant were both present at the trial; that when the ten days were asked for by the *Page 482 
plaintiff nothing was said by him, or either party, about an affidavit, and that he did not himself know that an affidavit was required (627) by law; that the defendant said nothing about it. This evidence was objected to by the plaintiff, but admitted by the court.
Whereupon his Honor dismissed the appeal, and plaintiff appealed.
The proceedings by which this case was carried into the Superior court from the justice's judgment appeared upon their face to have been regular. It is only through the oral testimony, derived from the justice himself, that we learn there was no affidavit made by the appellant to obtain time to put in security for the appeal. The resort to such testimony to impeach the justice's proceedings in respect to a matter of that kind, we think, is irregular. Proof dehors the proceedings as recorded may be introduced to contest the genuineness of the justice's signature — to show an interpolation or forgery, or to show that it was done by the justice out of his county, where he had no jurisdiction; but it is inadmissible, we take it, to destroy the effect of the justice's conclusions and judgment by showing that some formality prescribed by law has not been complied with, as, upon a question of judgment or no judgment, that the witnesses were not sworn, or, upon a question of time to appeal, that no affidavit was exacted.
This is in accordance with, and not opposed to, the principle laid down in Carroll v. McGee, 25 N.C. 13, in which a well established principle is reaffirmed — that proceedings before a single justice are not recordsproper, proving themselves upon production, but like records in the conclusiveness of their effects upon the parties.
Omnia presumuntur rite esse acta, all things are presumed to be done rightly in judicial proceedings, if there by nothing apparent upon the recorded matter to show the contrary. This presumption is not one of fact to be rebutted by oral proofs, but is one of law, and (628) conclusive upon the parties. Any other rule, it seems to us, would cause the proceedings of our justices' courts to be as unstable as the varying memories of men. We conclude, therefore, it was erroneous to go behind the judgment of the justice upon the matter of plaintiff's right of appeal, and show by oral testimony that something was not done which ought to have been done, to justify that judgment. There is nothing on the face of the papers to show the conclusions of the magistrate erroneous, or that they were based upon defective or improper proof, and neither the justice himself nor any one else, can be *Page 483 
heard, in that condition of the record evidence, to impeach the conclusions therein stated.
The judgment dismissing the appeal will be reversed, and the case proceeded in according to law.
PER CURIAM.                                          Reversed.
(629)